Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/05/2022, with respect to claims 1, 4-8, 10, and 12-18 have been fully considered and are persuasive.  The rejection of claims 1, 4-8, and 10 has been withdrawn. 
Reasons for Allowance
Claims 1, 4-8, 10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitation of a moving body storing the needle and the first seal therein, having a second opening that is air-tightly sealable with the first seal on the tip side of the needle, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US Patent 9,999,569 (Kriheli) discloses connection equipment comprising an equipment connector (14) comprising  first connection section that is connectable to equipment through which a fluid moves (portion connected to syringe 12), a first liquid flow path and a first valve (34b), a container connector (15) comprising a second connecting section that is connectable to a container (15b), a second liquid flow path and a second valve (15a) and a lock mechanism (arms 35), but doesn’t disclose the moving body described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753